PER CURIAM.
We elect to treat appellee’s motion to relinquish jurisdiction as a confession of error. Appellee concedes that appellant’s motion to amend his petition for writ of mandamus should have been granted by the lower court. We therefore REVERSE the order dismissing the petition for writ of mandamus and REMAND for further proceedings following the filing of an amended petition and appel-lee’s filing of a responsive pleading thereto.
WEBSTER and MICKLE, JJ., and SHIVERS, Senior Judge, concur.